The indictment is copied in the original opinion. In the motion for rehearing, appellant's counsel clearly states his attack upon the indictment in these words:
"May we reason with the Court on the indictment? It charges that `— there being then and there apparent danger of causing the death of the said Grace Rodgers by overturning said automobile upon and against the person and body of the said Grace Rodgers.' This wholly fails to charge that it was apparent to any specific person, but the law requires that it charge that the danger must be apparent to the appellant."
The question arises: Does the law require that the indictment aver that the danger was apparent to the accused, or is it enough that the danger be apparent? If we properly comprehend the construction given our statute on negligent homicide in the previous decisions of this court, it is not necessary that the indictment aver that the danger of death appear to the accused.
The form of indictment for this offense is suggested by Judge Willson in his Criminal Forms, 4th Ed., p. 265, Form 508, part of which reads thus: *Page 175 
"* * * there being then and there an apparent danger of causing the death of the said C.D. by so throwing and pushing him against and upon said machinery, which danger would have been known to the said A.B. if he had used that degree of care and caution which a man of ordinary prudence would use under like circumstances."
This form of indictment was used in the case of Morris v. State, 35 Tex.Crim. Rep.. What we deem the correct analysis of the conclusion reached by the court is stated by Mr. Branch in these words:
"Where deceased was riding in defendant's vehicle and defendant was driving his team in a furious and rapid manner he was charged with notice that his acts did endanger the life of the deceased, and it is not necessary to hinge his guilt on his consciousness that his acts were endangering the life of deceased." (Branch's Ann. Tex. Penal Code, Sec. 1896.)
Many decisions are cited by Judge Willson in his Criminal Forms in which the same form of indictment has been used.
In the statute, it is said that "there must be an apparent danger of causing the death of the person killed or some other." It is conceived that as used in the statute, the word "apparent" is synonymous with "obvious." See Century Dictionary. Such is the necessary inference from the decisions of this court. See Bertrong v. State, 2 Texas Crim. App. 161, stating the circumstances under which a conviction may take place. The examples selected by Judge Willson in preparing his forms are illustrative of this view. In other words, in the eyes of the law, the act of the accused being unlawful and the danger obvious, he is held responsible for the result in bringing about or in failing to avert the danger. The language used in the case of Worley v. State, 89 Tex.Crim. Rep., 231 S.W. Rep. 391, in conflict with this view, was not necessary in deciding the questions, and will be modified to accord with the conclusion expressed in this opinion.
The other matters mentioned in the motion for rehearing were properly disposed of in the original opinion. A further discussion of them is deemed unnecessary.
The motion is overruled.
Overruled.